DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomi et al. (USP 4422531) in view of Brooks (USP 0642204) and further in view of Otaki (DE 102016202276 B3).
	Regarding claim 1, Ohtomi et al. discloses a gear train comprising: a housing (fig.3, 3) including a first end face (fig.3, 3d) traversing an axis (fig.3, axis of the gear shaft therethrough) and a first cylindrical surface (see annotated figure below) centered to the axis, the first end face and the first cylindrical surface defining a first bore (fig.3, the bore is defined therein); a first gear (gearing seen in fig.3) disposed in the housing and adapted to rotate about the axis; a gear shaft (seen in fig.3) engaged to and projecting axially from the first gear, the gear shaft including a first end portion (fig.3, right side of gear shaft) disposed in the first bore. Ohtomi et al. discloses bearings on either end of the gear shaft as evident in the figure 3.

    PNG
    media_image1.png
    423
    530
    media_image1.png
    Greyscale

	Ohtomi et al. is silent to the bearings being in the form of a needle bearing, i.e. a first needle bearing seated in the first bore and disposed radially between the first cylindrical surface and the first end portion; and a first stop shim disposed axially between the first end face and the first end portion for limiting axial displacement of the gear shaft, wherein the first stop shim is made of a material that is harder than a material of the housing, and the first needle bearing including a cylindrical bearing race seated against the first cylindrical surface and a plurality of needle bearing elements disposed radially between the cylindrical bearing race and the first end portion such that the plurality of needle bearing elements contact the end portion.
	Brooks teaches the concept of providing a needle bearing (1) along with a shim (2, 5) for the end of a rotary shaft (6), wherein the first needle bearing including a cylindrical bearing race (outer race portion of bearing 1) seated against the first cylindrical surface and a plurality of (7) disposed radially between the cylindrical bearing race and a first end portion such that the plurality of needle bearing elements contact the end portion (as seen in fig.1, the bearing elements directly contact the shaft).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the gear train assembly, in particular, the bearing and end of the shaft arrangement disclosed in Ohtomi to make use of a needle bearing and interposed shim arrangement as taught and suggested by Brooks for the purpose of supporting any axial loads of the shaft and further provide the predictable result of accommodating any axial play of the shaft during use. Note that it is old and well known to make use of needle bearings which do not require an inner cylindrical race but rather have a direct connection of the needle with the shaft as evidenced in the Brooks and the cited prior art.
	Ohtomi et al. in view of Brooks are silent to shim being made of a material that is harder than a material of the housing.
	Otaki teaches a similar bearing/shim arrangement for a rotating shaft in a housing. Otaki teaches the concept of providing a shim (16) made of steel and a housing made of aluminum alloy for the purpose of providing a cost effective material for the housing while providing a shim plate that has sufficient abrasion resistance and mechanical stability (see machine translation).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the materials used in the combination of Ohtomi et al. in view of Brooks to make use of a shim made of a harder material (i.e. steel) than said housing (i.e. aluminum), as taught by Otaki for the purpose of providing a cost effective (see machine translation).
Regarding claims 2, both Brooks and Otaki teach the material of the first stop shim is metallic (Otaki specifically teaches the use of steel).  
Regarding claim 3, Otaki teaches the gear train set forth in claim 2, wherein the material of the housing includes a cast aluminum alloy and the material of the first stop shim includes steel (see machine translation).  
Regarding claim 4, both Brooks and Otaki teach the gear train set forth in claim 1, wherein the first stop shim is disc-shaped (16 in Otaki and 2 or 5 are cylindrical in Brooks) having a cylindrical side that opposes the first cylindrical surface.  
Regarding claim 5, the combination presented above teaches the gear train set forth in claim 1, further comprising: the housing including a second end face traversing the axis and a second cylindrical surface centered to the axis, the second end face and the second cylindrical surface defining a second bore;  7DP-324798 the gear shaft extending through the first gear and including an opposite second end portion disposed in the second bore (fig.3 in Ohtomi shows this); a second needle bearing seated in the second bore and disposed radially between the second cylindrical surface and the second end portion; and a second stop shim disposed axially between the second end face and the second end portion for limiting axial displacement of the gear shaft, wherein the second stop shim is made of a material that is harder than the material of the housing (as per the combination presented for claim 1, the same 103 rejection and rationale is applicable to the second bearing in Ohtomi and thus will not be repeated; see the rejection of claim 1 above, the same teaching is applicable to either side of the gear shaft).  
(fig.3, in Ohtomi, see annotated figure above) centered about the axis and engaged to the gear shaft.  
Regarding claim 7, Ohtomi discloses the gear train set forth in claim 6, further comprising: an output shaft (3b) rotateably seated in and projecting outward from the housing (seen in fig.3), wherein the output shaft is adapted to be rotationally driven by the first gear (seen in fig.3 as labeled above); and an electric motor (5) supported by the housing and adapted to rotationally drive the second gear (evident from figure 3).  
Regarding claim 8, Ohtomi in view of Brooks fail to disclose the gear train set forth in claim 1, wherein the first needle bearing is four millimeter to eight millimeter in diameter.  
The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) In this case, the change in size of the needle bearing would not affect the overall functionality of the system. It would still perform the same functions in the prior art. Furthermore, Applicant has not provided any criticality or unpredictable result associated with said size of the bearing and as such, the sizing of the bearing is a matter of design choice.
Claim 9, 10, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomi et al. (USP 4422531) in view of Brooks (USP 0642204).
	Regarding claims 9 and 10, Ohtomi et al. discloses a gear train comprising: a housing including an end face traversing an axis and a cylindrical surface centered to the axis, the end (as seen in the annotated figure above of figure 3 in Ohtomi, all of the claimed elements are present, please also see the rejection of claim 1).
Ohtomi fails to explicitly disclose the use of a cylindrical bearing race seated in a bore and a plurality of needle bearing elements disposed radially between the cylindrical bearing race and the end portion such that the cylindrical bearing race radially contacts the bore and such that the plurality of needle bearing elements contact the end portion and wherein the bearing assembly includes a stop shim disposed axially between the end face and the end portion for limiting axial displacement of the gear shaft.  
Brooks teaches the concept of providing a needle bearing (1) along with a shim (2, 5) for the end of a rotary shaft (6) such that the cylindrical bearing race (outer race portion of bearing 1) radially contacts the bore and such that the plurality of needle bearing elements (7) contact the end portion (as seen in fig.1, the bearing elements directly contact the shaft).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the gear train assembly, in particular, the bearing and end of the shaft arrangement disclosed in Ohtomi to make use of a needle bearing and interposed shim arrangement as taught and suggested by Brooks for the purpose of supporting any axial loads of the shaft and further provide the predictable result of accommodating any axial play of the shaft during use. Note that it is old and well known to make use of needle bearings which do not require an inner cylindrical race but rather have a direct connection of the needle with the shaft as evidenced in the Brooks and the cited prior art.
(see annotated fig.3 above and the rejection of claim 1, all of these claim elements are present in Ohtomi)
Ohtomi fails to explicitly disclose the use of a first and second play reduction assemblies mounted to the respective first and second end portions and seated to the housing, the first and second play reduction assemblies each including a stop shim adapted to axially abut the first and second end portions respectively and a needle bearing adapted to rotationally support the shaft,  the needle bearing including a cylindrical bearing race seated against the housing and a plurality of needle bearing elements disposed radially between the cylindrical bearing race and the first and second end portions respectively such that the plurality of needle bearing elements contact the first and second end portions.
Brooks teaches the concept of providing a needle bearing (1) along with a shim (2, 5) for the end of a rotary shaft (6) which function as play reduction assemblies; the needle bearing including a cylindrical bearing race seated against the housing and a plurality of needle bearing elements disposed radially between the cylindrical bearing race and the first and second end portions respectively such that the plurality of needle bearing elements contact the first and second end portions (Brooks teaches a needle bearing which has direct contact between the rollers and the shaft).

Regarding claim 13, Ohtomi discloses the motorized actuator set forth in claim 12, further comprising: an output shaft (3b) rotationally mounted to the housing, projecting outward from the housing, and rotationally driven by the driving gear.  
Regarding claim 14, Ohtomi et al. discloses the motorized actuator set forth in claim 13, further comprising: an electric motor (5) supported by the housing and adapted to drive the driven gear.  
Regarding claim 15, Ohtomi et al. discloses the motorized actuator set forth in claim 14, wherein the motorized actuator is an automotive throttle plate actuator (note this limitation is merely changing the name of the preamble of the device without actually claiming any particular structure of the specific actuator within the claim. Therefore, the change in preamble while using different nomenclature does not impart any different scope to the claim; as such the prior art still reads on it absent any particular structure of said actuators being presented in the body of the claim).  
Regarding claim 16, Ohtomi et al. discloses the motorized actuator set forth in claim 14, wherein the motorized actuator is an EGR valve actuator (note this limitation is merely changing the name of the preamble of the device without actually claiming any particular structure of the specific actuator within the claim. Therefore, the change in preamble while using different nomenclature does not impart any different scope to the claim; as such the prior art still reads on it absent any particular structure of said actuators being presented in the body of the claim). 
Regarding claim 17, Ohtomi et al. discloses the motorized actuator set forth in claim 14, wherein the motored actuator is a turbocharger variable vane actuator (note this limitation is merely changing the name of the preamble of the device without actually claiming any particular structure of the specific actuator within the claim. Therefore, the change in preamble while using different nomenclature does not impart any different scope to the claim; as such the prior art still reads on it absent any particular structure of said actuators being presented in the body of the claim). 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomi et al. (USP 4422531) in view of Brooks (USP 0642204) and further in view of Dinkel (EP0925449B1).
Regarding claim 11, Ohtomi et al. in view of Brooks fail to explicitly disclose the bearing assembly includes a housing having the bearing race and the stop shim, and the housing is one unitary piece.  
Dinkel teaches the concept of providing a stop shim as an integral part of a needle bearing housing (seen in fig.3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle bearing and stop shim taught by 
	Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the needle bearing integral with the stop shim, since it has been held that forming in one piece an article which has formerly been formed in multiple pieces and put together involves only routine skill in the art. Howard v Detroit Stove Works, 150 U.S. 164 (1893). In this case, the bearing taught by Brooks is already integrally fastened with the stop; it is just not explicitly made in one piece. This is also evidenced throughout the prior art as it is very commonplace to have integral needle bearing/shim arrangements.
Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding all the independent claims depend upon the newly recited subject matter added to these claims. The newly added subject matter focuses on new limitations which further define the needle bearing being utilized. More specifically Applicant’s focus on the fact that the needle bearings directly contact the shaft portion rather than having an inner face. However, the teaching reference Brooks which was utilized to teach the concept of using a needle bearing as well as a shim, already teaches using a needle bearing which has directly contacting roller elements. Thus it would follow that this teaching would naturally be provided to the base reference upon utilizing said needle bearings. In addition, it is old and well known to utilize needle bearings that have directly contacting rollers. Roller bearings naturally .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art contains numerous relevant pieces of art that could have been utilized in different rejections or approaches to showcase the obviousness of the claims and/or various features of the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656